EXHIBIT 10.42

 

--------------------------------------------------------------------------------

 

 

SUPERIOR ESSEX INC.
DIRECTOR COMPENSATION PLAN

 

 

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------


 

SUPERIOR ESSEX INC.
DIRECTOR COMPENSATION PLAN

TABLE OF CONTENTS

ARTICLE 1

 

PURPOSE

 

1

1.1

 

Background

 

1

1.2

 

Purpose

 

1

1.3

 

Eligibility

 

2

ARTICLE 2

 

DEFINITIONS

 

2

2.1

 

Definitions

 

2

ARTICLE 3

 

ADMINISTRATION

 

7

3.1

 

Administration

 

7

3.2

 

Reliance

 

7

3.3

 

Indemnification

 

8

ARTICLE 4

 

SHARES

 

8

4.1

 

Source of Shares for the Plan

 

8

ARTICLE 5

 

CASH COMPENSATION

 

9

5.1

 

Basic Annual Retainer

 

9

5.2

 

Supplemental Annual Retainer

 

9

5.3

 

Meeting Fees

 

10

5.4

 

Travel Expense Reimbursement

 

10

ARTICLE 6

 

EQUITY COMPENSATION

 

11

6.1

 

Equity Awards

 

11

6.2

 

Award Certificates

 

19

6.3

 

Adjustments

 

19

6.4

 

Tax Matters

 

19

ARTICLE 7

 

AMENDMENT, MODIFICATION AND TERMINATION

 

20

7.1

 

Amendment, Modification and Termination

 

20

ARTICLE 8

 

GENERAL PROVISIONS

 

21

8.1

 

Duration of the Plan

 

21

8.2

 

Expenses of the Plan

 

21

 

i


--------------------------------------------------------------------------------


 

SCHEDULE I — DIRECTOR COMPENSATION SCHEDULE

 

SI-1

SCHEDULE II — FORMS OF AWARD CERTIFICATES

 

SII-1

 

 

ii


--------------------------------------------------------------------------------


SUPERIOR ESSEX INC.
DIRECTOR COMPENSATION PLAN

ARTICLE 1
PURPOSE

1.1.          BACKGROUND.  This plan is adopted to formalize the compensation
for non-employee directors of the Company.  The Board initially adopted the
Superior Essex Inc. Director Compensation Plan on October 26, 2004, which became
effective on November 10, 2004 and was amended and restated as the Superior
Essex Inc. 2005 Amended and Restated Director Compensation Plan (collectively,
the “Prior Plans”).   The Prior Plans are being amended and restated by the
adoption of this Director Compensation Plan (the “Plan”).

1.2.          PURPOSE.  The purpose of the Plan is to attract, retain and
compensate highly-qualified individuals who are not employees of the Company or
any of its Subsidiaries or Affiliates for service as members of the Board by
providing them with competitive compensation and an equity interest in the
Common Stock of the Company.  The Company intends that the Plan will benefit the
Company and its stockholders by allowing Non-Employee Directors to have a
personal financial stake in the Company through an ownership interest in the
Common Stock and will closely associate the interests of Non-Employee Directors
with that of the Company’s stockholders.

1.3.          ELIGIBILITY.  Non-Employee Directors of the Company who are
Eligible Participants, as defined below, shall automatically be participants in
the Plan.

ARTICLE 2
DEFINITIONS

2.1.          DEFINITIONS.  Capitalized terms used herein and not otherwise
defined shall have the meanings given such terms in the LTIP.  Unless the
context clearly indicates otherwise, the following terms shall have the
following meanings:

(a)           “Annual Equity Award Amount” means with respect to all
Non-Employee Directors for each Plan Year, the amount determined by the Board
from time to time.

(b)           “Basic Annual Retainer” means the annual cash retainer (excluding
Meeting Fees and expenses) payable by the Company to a Non-Employee Director
pursuant to Section 5.1 hereof for service as a director of the Company (i.e.,
excluding any Supplemental Annual Retainer); as such amount may be determined by
the Board from time to time.

(c)           “Board” means the Board of Directors of the Company.

1


--------------------------------------------------------------------------------


(d)           “Board Chair” means the Non-Employee Director who has been
designated by the Board as the Chair of the Board, or if the Chair is not
Independent within the meaning of the rules of NASDAQ and the Board’s Governance
Principles, a Non-Employee Director appointed as lead director of the Board
under the Board’s Governance Principles.  The Board Chair shall have such duties
as shall be assigned to him or her by the Board in the Governance Principles.

(e)           “Committee” means the Compensation Committee of the Board.

(f)            “Common Stock” means the common stock, par value $0.01 per share,
of the Company.

(g)           “Company” means Superior Essex Inc., a Delaware corporation.

(h)           “Deferral Election” means the election by the Committee to allow
Participants to select an Elected Conversion Date or to elect to receive all or
a portion of the Total Annual Retainer in the form of an Equity Award.

(i)            “Disability” means any illness or other physical or mental
condition of a Non-Employee Director that renders him or her incapable of
performing as a director of the Company, or any medically determinable illness
or other physical or mental condition resulting from a bodily injury, disease or
mental disorder which, in the judgment of the Committee, is permanent and
continuous in nature.  The Committee may require such medical or other evidence
as it deems necessary to judge the nature and permanency of a Non-Employee
Director’s condition.

(j)            “Effective Date” of the Plan means November 10, 2004.

(k)           “Elected Conversion Date” means any of the following dates elected
by a Participant to be the Conversion Date for his or her vested RSUs: (A) the
first anniversary of the Grant Date (or three months after such date, if such
date is the date of grantee’s Separation from Service); (B) three months after
the date that the Non-Employee Director incurs a Separation from Service for any
reason, or (C) the earlier of (x) a date certain specified by the Non-Employee
Director, or (y) three months after the date that the Non-Employee Director
incurs a Separation from Service for any reason.

(l)            “Eligible Participant” means any person who is a Non-Employee
Director on the Effective Date or becomes a Non-Employee Director while this
Plan is in effect; except that any director who is a former employee shall not
be an Eligible Participant for a period of one year following the date of
termination of employment.

(m)          “Equity Award” means stock options, restricted stock, restricted
stock units, stock appreciation rights, or other awards based on or derived from
the Common Stock which are authorized under the LTIP for award to Non-Employee
Directors.

2


--------------------------------------------------------------------------------


(n)           “Grant Date” means (i) (A) with respect to an Initial RSU, the day
the Participant becomes a director and (B) with respect to all other awards, the
day following the annual shareholders meeting or (ii) such other date as may be
established by the Committee.

(p)           “LTIP” means the Superior Essex Inc. 2005 Incentive Plan, and any
subsequent equity compensation plan approved by the Board and designated as the
LTIP for purposes of this Plan.

(q)           “Meeting Fees” means fees for attending a meeting of the Board or
one of its Committees as set forth in Section 5.3 hereof.

(r)            “Non-Employee Director” means a director of the Company who is
not an employee of the Company or any of its Subsidiaries or Affiliates.

(s)           “Plan” means this Superior Essex Inc. Director Compensation Plan,
as amended from time to time.

(t)            “Plan Year(s)” means the approximate twelve-month periods between
annual meetings of the stockholders of the Company.

(u)           “Retirement” of a Non-Employee Director means the failure to stand
for reelection or other retirement as a director of the Company after attaining
age sixty-five (65), or such earlier retirement date as may be approved by the
Committee with regard to such Non-Employee Director, provided that, in any such
case, the Non-Employee Director incurs a Separation from Service.

(v)           “Secretary” means the Corporate Secretary of the Company.

(w)          “Separation from Service” means separation from service for the
Company and its Affiliates in all capacities, within the meaning of Section 409A
of the Code and any regulations, revenue procedures or revenue rulings
applicable to such law.

(x)            “Supplemental Annual Retainer” means the annual retainer
(excluding Meeting Fees and expenses) payable by the Company to a Non-Employee
Director pursuant to Section 5.2 hereof for service as Board Chair or chair or
member of a committee of the Board; as such amount may be determined by the
Board from time to time.

(y)           “Total Annual Retainer” for any given Non-Employee Director means
the Basic Annual Retainer and any Supplemental Annual Retainer to which he or
she is entitled under the Plan.

(z)            “Vesting Date” means the earliest of (x) the first anniversary of
the applicable Grant Date, (y) the grantee’s death, Disability or Retirement, or
(z) the

3


--------------------------------------------------------------------------------


grantee’s Separation from Service within one year after the effective date of a
Change in Control.

ARTICLE 3
ADMINISTRATION

3.1.          ADMINISTRATION.  The Plan shall be administered by the Committee. 
Subject to the provisions of the Plan, the Committee shall be authorized to
interpret the Plan, to establish, amend and rescind any rules and regulations
relating to the Plan, and to make all other determinations necessary or
advisable for the administration of the Plan.  The Committee’s interpretation of
the Plan, and all actions taken and determinations made by the Committee
pursuant to the powers vested in it hereunder, shall be conclusive and binding
upon all parties concerned including the Company, its stockholders and persons
granted awards under the Plan.  The Committee may appoint a plan administrator
to carry out the ministerial functions of the Plan, but the administrator shall
have no other authority or powers of the Committee.

3.2.          RELIANCE.  In administering the Plan, the Committee may rely upon
any information furnished by the Company, its public accountants and other
experts.  No individual will have personal liability by reason of anything done
or omitted to be done by the Company or the Committee in connection with the
Plan.  This limitation of liability shall not be exclusive of any other
limitation of liability to which any such person may be entitled under the
Company’s certificate of incorporation or otherwise.

3.3.          INDEMNIFICATION.  Each person who is or has been a member of the
Committee or who otherwise participates in the administration or operation of
the Plan shall be indemnified by the Company against, and held harmless from,
any loss, cost, liability or expense that may be imposed upon or incurred by him
or her in connection with or resulting from any claim, action, suit or
proceeding in which such person may be involved by reason of any action taken or
failure to act under the Plan and shall be fully reimbursed by the Company for
any and all amounts paid by such person in satisfaction of judgment against him
or her in any such action, suit or proceeding, provided he or she will give the
Company an opportunity, by written notice to the Board, to defend the same at
the Company’s own expense before he or she undertakes to defend it on his or her
own behalf.  This right of indemnification shall not be exclusive of any other
rights of indemnification to which any such person may be entitled under the
Company’s certificate of incorporation, bylaws, contract or Delaware law.

ARTICLE 4
SHARES

4.1.          SOURCE OF SHARES FOR THE PLAN.  Equity Awards that may be issued
pursuant to the Plan shall be issued under the LTIP, subject to all of the terms
and conditions of the LTIP.  The terms contained in the LTIP are incorporated
into and made a part of this Plan with respect to Equity Awards granted pursuant
hereto, and any such

4


--------------------------------------------------------------------------------


awards shall be governed by and construed in accordance with the LTIP.  In the
event of any actual or alleged conflict between the provisions of the LTIP and
the provisions of this Plan, the provisions of the LTIP shall be controlling and
determinative.  This Plan does not constitute a separate source of shares for
the grant of the equity awards described herein.

ARTICLE 5
CASH COMPENSATION

5.1.          BASIC ANNUAL RETAINER.  Each Eligible Participant shall be paid a
Basic Annual Retainer for service as a director during each Plan Year, payable
in approximately quarterly installments in advance.  The amount of the Basic
Annual Retainer shall be established from time to time by the Board upon
recommendation of the Committee.  The amount of the Basic Annual Retainer is set
forth in Schedule I.  Each person who first becomes an Eligible Participant on a
date other than an annual meeting date shall be paid a retainer equal to the
monthly installment of the Basic Annual Retainer for each full month served
during such Plan Year and a prorata amount to reflect the actual number of days
served in a partial month of service.

5.2.          SUPPLEMENTAL ANNUAL RETAINER.  The Board Chair and the Chairs or
members of the Audit, Compensation and Governance and Nominating Committees of
the Board may be paid a Supplemental Annual Retainer during a Plan Year, payable
at the same times as installments of the Basic Annual Retainer are paid.  The
amount of the Supplemental Annual Retainers shall be established from time to
time by the Board, upon recommendation of the Committee, and shall be set forth
in Schedule I, as amended from time to time.  A prorata Supplemental Annual
Retainer will be paid to any Eligible Participant who is elected by the Board to
a position eligible for a Supplemental Annual Retainer  on a date other than the
beginning of a Plan Year, for each full month served during such Plan Year in
such position and a prorata amount to reflect the actual number of days served
in a partial month of service.

5.3.          MEETING FEES.  Each Eligible Participant shall be paid a fee for
each meeting of the Board or committee thereof in which he or she participates. 
The amount of the fees shall be established from time to time by the Board, upon
recommendation of the Committee and shall be set forth in Schedule I, as amended
from time to time.  For purposes of this provision, casual or unscheduled
conferences among directors shall not constitute an official meeting.

5.4.          TRAVEL EXPENSE REIMBURSEMENT.  All Eligible Participants shall be
reimbursed for reasonable travel expenses (including spouse’s expenses to attend
events to which spouses are invited) in connection with attendance at meetings
of the Board and its committees, or other Company functions at which the Chief
Executive Officer or the Board Chair requests the Director to participate.  If
the travel expense is related to the reimbursement of commercial airfare, such
reimbursement will cover first-class rates for domestic travel or business-class
rates for international travel.  If the travel

5


--------------------------------------------------------------------------------


expense is related to reimbursement of non-commercial air travel, such
reimbursement shall not exceed the rate for comparable travel by means of
commercial airlines.

ARTICLE 6
EQUITY COMPENSATION

6.1.          EQUITY AWARDS.

(a)           Initial Grant of Restricted Stock Units (“RSUs”).  Subject to
share availability under the LTIP, each Eligible Participant shall receive on
the applicable Grant Date an initial award of RSUs (the “Initial RSUs”).  The
number of Initial RSUs to be granted to an Eligible Participant shall be
determined by (A) dividing the dollar amount of the Annual Equity Award Amount
for that Plan Year by the Fair Market Value of the Common Stock on the Grant
Date, and (B) rounding to the nearest whole number divisible by five.  Such
number of Initial RSUs shall not be affected by the date on which the Eligible
Participant joins the Board.  Initial RSUs shall have the following terms and
conditions:

(i)            Vesting.  The Initial RSUs shall be credited to a bookkeeping
account on behalf of the grantee and shall vest on the Vesting Date.  If the
grantee leaves the Board for any reason other than a Vesting Date event prior to
the first anniversary of the Grant Date, the Initial RSUs will vest prorata,
rounded to the nearest whole Share, based on the number of days in the Plan Year
that he or she continued to serve as a director.  Any Initial RSUs that fail to
vest will be forfeited as of the date of termination of Board service.

(ii)           Conversion to Common Stock.  Each Initial RSU represents the
right to receive one share of Common Stock on a date that is on or after the
Vesting Date (the “Conversion Date”).  Unless the Committee elects to authorize
a Deferral Election for such award, the Conversion Date for the Initial RSUs
shall be the Vesting Date.  If a Deferral Election is authorized by the
Committee, then on or before the date of election to the Board, the Eligible
Participant may, by filing with the Secretary an election form in such form as
the Secretary shall prescribe (the “Initial Conversion Date Election Form”)
select the Elected Conversion Date for his or her Initial RSUs. If a
Non-Employee Director fails to timely file an Initial Conversion Date Election
Form with respect to an Initial RSU, the Conversion Date will be the Vesting
Date.  Shares of Common Stock will be registered on the books of the Company in
the Non-Employee Director’s name as of the Conversion Date.  Such Shares of
Common Stock will remain in uncertificated, book-entry form unless the
Non-Employee Director requests a stock certificate or certificates for the
Shares.

(iii)          Other Plan Conditions.  To the extent not specified herein, the
Initial RSUs granted hereunder shall be subject to the terms and conditions of
the LTIP.

 

6


--------------------------------------------------------------------------------


(b)           Annual Grant of RSUs.  Subject to share availability under the
LTIP, each Eligible Participant in service on the Grant Date will receive an
award of RSUs (“Annual RSUs”).  Annual RSUs shall have the following terms and
conditions:

(i)            Number of Annual RSUs.  The number of Annual RSUs to be granted
to an Eligible Participant shall be determined by (A) dividing the Annual Equity
Award Amount for that Plan Year by the Fair Market Value of the Common Stock on
the Grant Date, and (B) rounding to the nearest whole number divisible by five.

(ii)           Vesting.  The Annual RSUs shall be credited to a bookkeeping
account on behalf of the grantee and shall vest on the Vesting Date.  If the
grantee leaves the Board for any reason other than a Vesting Date event prior to
the first anniversary of the Grant Date, the Annual RSUs will vest prorata,
rounded to the nearest whole Share, based on the number of days in the Plan Year
that he or she continued to serve as a director.  Any Annual RSUs that fail to
vest will be forfeited as of the date of termination of Board service.

(iii)          Conversion to Common Stock.  Each Annual RSU represents the right
to receive one share of Common Stock on a date that is on or after the Vesting
Date (the “Conversion Date”).  Unless the Committee elects to authorize a
Deferral Election for the following Plan Year, the Conversion Date for the
Annual RSUs shall be the Vesting Date.  If a Deferral Election is authorized for
the upcoming Plan Year by the Committee, then on or before December 31 of the
current year, each Eligible Participant may, by filing with the Secretary an
election form in such form as the Secretary shall prescribe (the “Conversion
Date Election Form”), select the Elected Conversion Date for his or her Annual
RSUs granted for that Plan Year.  If a Non-Employee Director fails to timely
file a Conversion Date Election Form with respect to an Annual RSU, the
Conversion Date will be the Vesting Date.  Shares of Common Stock will be
registered on the books of the Company in the Non-Employee Director’s name as of
the Conversion Date.  Such Shares of Common Stock will remain in uncertificated,
book-entry form unless the Non-Employee Director requests a stock certificate or
certificates for the Shares.

(iv)          Other Plan Conditions.  To the extent not specified herein, the
Annual RSUs granted hereunder shall be subject to the terms and conditions of
the LTIP.

(c)           Election to Receive Total Annual Retainer in the Form of Equity
Awards.  Subject to share availability under the LTIP and if authorized by the
Committee for the upcoming Plan Year, each Eligible Participant may elect to
receive all or a portion (in 25% increments) of his or her Total Annual Retainer
for any Plan Year in the form of Stock Options or RSUs (“Elective Equity
Awards”).

(i)            Election Form.  If Elective Equity Awards are authorized for the
upcoming Plan Year by the Committee, then on or before December 31 each year,
any Non-Employee Director who desires to receive an Elective Equity Award for
some or all

7


--------------------------------------------------------------------------------


of his or her Total Annual Retainer for the relevant Plan Year shall file with
the Secretary an election form in such form as the Secretary shall prescribe
(the “Elective Equity Award Election Form”).  Notwithstanding the foregoing
sentence, in the case of the first year in which an individual becomes an
Eligible Participant, he or she may file the Elective Equity Award Election Form
within 30 days after his or her eligibility, but only with respect to that
portion of the Total Annual Retainer to be earned after the date the Election
Form is filed.  If a Non-Employee Director fails to timely file an Elective
Equity Award Election Form for a Plan Year, he or she shall receive the Total
Annual Retainer in cash.

(ii)           Grant Date.  All Elective Equity Awards shall be granted on the
Grant Date.

(iii)          Terms of Elective Options.  Each Elective Equity Award granted as
Options pursuant to this Plan (“Elective Options”) shall have the following
terms and conditions:

(A)          Number of Elective Options.  The number of Elective Options to be
granted to an Eligible Participant shall be determined by (x) dividing the
dollar amount of the optionee’s Total Annual Retainer elected to be received in
the form of Elective Options by the value of a Company Option as of the Grant
Date, determined by the Black-Scholes valuation method or such other valuation
method as is generally used by the Company for the valuation of Options, and (y)
rounding to the nearest whole number divisible by five.

(B)           Exercise Price.  The exercise price per share of each Elective
Option shall be the Fair Market Value per share of Common Stock on the Grant
Date.

(C)           Exercisability and Term of Elective Options.  Each Elective Option
shall vest on the Vesting Date.  If the optionee leaves the Board for any other
reason prior to the Vesting Date, the Elective Option will vest prorata, rounded
to the nearest whole Share, based on the number of days in the Plan Year that he
or she continued to serve as a director.  Vested Elective Options will remain
exercisable until the earlier of the tenth anniversary of the Grant Date or one
year after the optionee’s termination as a director for any reason.  In
addition, if the optionee ceases to serve in a position eligible for a
Supplemental Annual Retainer prior to the Vesting Date, a prorata portion of the
Elective Option will be forfeited, based on the number of days in the Plan Year
that he or she served in such position and the proportion of the Supplemental
Annual Retainer payable with respect to such period to the Total Annual Retainer
for such Plan Year, as determined by the Committee.

(D)          Manner of Exercise.  The Elective Options granted hereunder may be
exercised in the manner specified in Section 7.1(c) of the LTIP.  Specifically,
payment, in whole or in part, may be made in cash; by the delivery of shares of

8


--------------------------------------------------------------------------------


Common Stock; by the delivery of a notice that the optionee has placed a market
sell order with a broker with respect to shares of Common Stock then issuable
upon exercise of the Elective Option, and that the broker has been directed to
pay a sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the exercise price; or by any combination of the foregoing means
of providing consideration.

(E)           Other Plan Conditions.  To the extent not specified herein, the
Elective Options granted hereunder shall be subject to the terms and conditions
of the LTIP.

(iv)          Terms of Elective RSUs.  Each Elective Equity Award granted as
RSUs pursuant to this Plan (“Elective RSUs”) shall have the following terms and
conditions:

(A)          Number of Elective RSUs.  The number of Elective RSUs to be granted
to an Eligible Participant shall be determined by (x) dividing the dollar amount
of his or her Total Annual Retainer elected to be received in the form of
Elective RSUs by the Fair Market Value of the Common Stock on the Grant Date,
and (y) rounding to the nearest whole number divisible by five.

(B)           Vesting.  The Elective RSUs shall be credited to a bookkeeping
account on behalf of the grantee and shall vest on the Vesting Date..  If the
grantee leaves the Board for any reason other than a Vesting Date event prior to
the first anniversary of the Grant Date, the Elective RSUs will vest prorata,
rounded to the nearest whole Share, based on the number of days in the Plan Year
that he or she continued to serve as a director.  Any Elective RSUs that fail to
vest will be forfeited as of the date of termination of Board service. In
addition, if the grantee ceases to serve in a position eligible for a
Supplemental Annual Retainer prior to the first anniversary of the Grant Date
for any reason other than a Vesting Date event, a prorata portion of the
Elective RSUs will be forfeited, based on the number of days in the Plan Year
that he or she served in such position and the proportion of the Supplemental
Annual Retainer payable with respect to such period to the Total Annual Retainer
for such Plan Year, as determined by the Committee.

(C)           Conversion to Common Stock.  Each Elective RSU represents the
right to receive one share of Common Stock on a date that is on or after the
Vesting Date (the “Conversion Date”).  Unless the Committee elects to authorize
a Deferral Election for the following Plan Year, the Conversion Date for the
Elective RSUs shall be the Vesting Date.  If a Deferral Election is authorized
for the upcoming Plan Year by the Committee, then on or before December 31 of
the current year, each Eligible Participant may elect the Elected Conversion
Date for his or her Elective RSUs for that Plan Year.  Shares of Common Stock
will be registered on the books of the Company in the director’s name as of the
Conversion Date.  Such Shares of Common Stock will remain in uncertificated,
book-entry form unless the Non-Employee Director requests a stock certificate or
certificates for the Shares.

9


--------------------------------------------------------------------------------


(D)          Other Plan Conditions.  To the extent not specified herein, the
Elective RSUs granted hereunder shall be subject to the terms and conditions of
the LTIP.

6.2.          AWARD CERTIFICATES.  All Equity Awards granted pursuant to this
Plan shall be evidenced by a written award certificate, which shall include such
provisions, not inconsistent with the Plan or the LTIP, as may be specified by
the Committee.  The form of award certificates shall be set forth on Schedule II
hereof, as amended from time to time.

6.3.          ADJUSTMENTS. The adjustment provisions of the LTIP shall apply
with respect to awards of Equity Awards granted pursuant to this Plan.

6.4.          TAX MATTERS.  Article 6 of the Plan is intended to be a
nonqualified, unfunded plan of deferred compensation under the Internal Revenue
Code of 1986, as amended (the “Code”), except that the Stock Options granted
pursuant to this Plan are not intended to be subject to Section 409A of the
Code.  A participant shall have the status of a general unsecured creditor of
the Company with respect to his or her right to receive Common Stock or other
payment upon settlement of the Equity Award granted under the Plan.  None of the
benefits, payments, proceeds or distributions under Article 6 of the Plan shall
be subject to the claim of any creditor of any participant or beneficiary, or to
any legal process by any creditor of such participant or beneficiary, and none
of them shall have any right to alienate, commute, anticipate or assign any of
the benefits, payments, proceeds or distributions under Article 6 of the Plan
except to the extent expressly provided herein to the contrary.

ARTICLE 7
AMENDMENT, MODIFICATION AND TERMINATION

7.1.          AMENDMENT, MODIFICATION AND TERMINATION. The Board may, at any
time and from time to time, amend, modify or terminate the Plan without
stockholder approval; provided, however, that if an amendment to the Plan would,
in the reasonable opinion of the Board, require stockholder approval under
applicable laws, policies or regulations or the applicable listing or other
requirements of a securities exchange on which the Common Stock is listed or
traded, then such amendment shall be subject to stockholder approval; and
provided further, that the Board may condition any other amendment or
modification on the approval of stockholders of the Company for any reason. 
Modification of Equity Awards granted under this Plan shall be subject to the
provisions of the LTIP.

ARTICLE 8
GENERAL PROVISIONS

8.1.          DURATION OF THE PLAN.  The Plan shall remain in effect until
terminated by the Board.

10


--------------------------------------------------------------------------------


8.2.          EXPENSES OF THE PLAN.  The expenses of administering the Plan
shall be borne by the Company.

The foregoing is hereby acknowledged as being the Superior Essex Inc. Director
Compensation Plan adopted by the Board on December 5, 2006.

SUPERIOR ESSEX INC.

 

 

 

 

 

 

By:

Barbara L. Blackford

 

 

Executive Vice President, General Counsel
and Corporate Secretary

 

 

11


--------------------------------------------------------------------------------


SCHEDULE I

DIRECTOR COMPENSATION SCHEDULE

The following shall become effective as of January 1, 2007

Basic Annual Retainer (all Directors): $50,000

Supplemental Annual Retainers:
Board Chair:  $80,000
Audit Committee Chair:  $15,000
Compensation Committee Chair:  $15,000
Governance and Nominating Committee Chair: $5,000
Audit Committee Members:  $5,000

Meeting Fees:

Board meeting: $2,000
Committee meeting held in person and not in connection with a Board meeting:
$2,000
Committee meeting held in connection with Board meeting or held by
teleconference: $1,000

Annual Equity Award Amount:  $75,000
Deferral Election:

Elected Conversion Date:  Available for 2007 Plan Year

Total Annual Retainer in Equity Awards:  Available for 2007 Plan Year

 

SI-1


--------------------------------------------------------------------------------


SCHEDULE II

Form of RSU Certificate

Form of Restricted Stock Unit Certificate previously filed as Exhibit 99.2 on
Form 8-K of Superior Essex Inc. dated October 27, 2005

Form of Option Certificate

Form of Stock Option Certificate previously filed as Exhibit 99.3 on Form 8-K of
Superior Essex Inc. dated October 27, 2005.

 

SII-1


--------------------------------------------------------------------------------